Citation Nr: 0217409	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-04 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to the assignment of an original rating in 
excess of 20 percent for diabetes mellitus.

2.  Entitlement to the assignment of an original increased 
(compensable) rating for diabetic neuropathy of the feet.

3.  Entitlement to service connection for a chronic low back 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from October 1993 to July 
1996. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which granted service connection 
for diabetes mellitus and diabetic neuropathy of the 
bilateral feet, and denied service connection for a low back 
condition.  The RO assigned a 20 percent evaluation to the 
veteran's diabetes mellitus and a noncompensable evaluation 
for his diabetic neuropathy of the feet.  As to the latter 
two issues, the veteran appeals for the assignment of higher 
ratings.

The Board finds that a claim for the assignment of an 
original increased (compensable) rating for diabetic 
neuropathy of the feet on an extra-schedular basis requires 
further development of evidence.  Accordingly, that issue is 
the subject of a remand which is set forth at the end of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence reveals that the 
veteran's diabetes requires insulin; however, it does not 
show that it requires a restricted diet or regulation of 
activities.

3.  The competent medical evidence shows that the veteran's 
diabetic neuropathy of the feet does not result in more than 
mild incomplete paralysis of either foot.

4.  The competent medical evidence shows that the veteran 
does not have a current low back disability.  
CONCLUSIONS OF LAW

1.  The criteria for the assignment of an original rating in 
excess of 20 percent for diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.119, Diagnostic Code 7913 (2002); 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The schedular criteria for the assignment of an original 
compensable rating for diabetic neuropathy of the feet have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. 4.1, 4.2, 4.7, 4.10, 
4.124a, Diagnostic Code 8522 (2002); 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  Service connection for a claimed lumbosacral spine 
disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  The RO advised the claimant of the 
evidence necessary to substantiate his claim for service 
connection by the April 2001 Statement of the Case (SOC) and 
the December 2001 Supplemental Statement of the Case (SSOC).  
The SSOC also informed the veteran of the VCAA and VA's 
enhanced duty to assist and notify.  In June 1999, the RO 
requested that the veteran submit information and release 
forms so that VA could obtain outstanding evidence.  
Pursuant to information from the veteran, the RO has 
obtained or attempted to obtain private medical records.  He 
was advised of his right to present evidence, including 
testimony, at a personal hearing before the RO and/or Board.  
The Board notes that the VCAA made no change in the 
statutory or regulatory criteria which govern the criteria 
for the current claims.  The Board finds that the claimant 
was kept apprised of what he must show to prevail in his 
claim, and he was generally informed as to what information 
and evidence he is responsible for, and what evidence VA 
must secure.  Therefore, there is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the veteran failed to appear for 
several VA examinations.  The Board points out that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, 
evidence from such examinations that might support the 
veteran's claims is not available.  

The Board also finds that the VCAA does not require an 
additional medical examination in this case because the 
record currently before it contains sufficient medical 
evidence to make a decision.  The Board notes that the 
October 2001 VA examination did not include a review of the 
veteran's medical records.  Nevertheless, the Board finds 
that the examination is adequate.  The examination provided 
current findings, which are the type of evidence necessary 
for increased evaluation claims.  The veteran's lack of 
current lumbosacral findings renders review of the veteran's 
past medical records unnecessary.  Charles v. Principi, No. 
01-1536 (U.S. Vet. App. October 3, 2002); 38 U.S.C. § 5103A.  
The Board finds that, as a recent VA examination, including 
an X-ray of the veteran's lumbar spine, did not show a 
current back disability, and considering that the veteran 
failed to report for other examinations scheduled in 
conjunction with his current claims, there is no further 
duty to provide an examination.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, regarding the claimant's current claim, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues is required based on the facts of the 
instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's claims.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law 
and regulations when it adjudicated the claims below, and 
the Board will do the same.  As such, there has been no 
prejudice to the claimant that would warrant a remand, and 
the claimant's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

In correspondence to VA, the veteran has contended that the 
evaluations for his diabetes mellitus and diabetic 
neuropathy of the bilateral feet do not adequately reflect 
the severity of those disabilities.  He maintains that he 
has many problems from diabetes.  To name only some, he 
states that his activities are in fact regulated, because 
the need to be close to his diabetes treatment supplies 
prevent him from working in the field.  He also has to leave 
work at times when his blood sugar becomes irregular.  He 
states that his diabetes mellitus prevents him from doing 
long-term conditioning such as playing sports.  The veteran 
maintains that his diabetic neuropathy on his feet resulted 
in a complete loss of feeling on certain parts of his feet.  
He also maintains that he does have a chronic lumbosacral 
spine condition, incurred while on active duty.

The record before the Board contains a variety of post-
service VA outpatient records, VA examination reports and 
private treatment records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records show that he 
complained of back pain after heavy lifting and was 
diagnosed with acute back strain.  The report of his 
separation medical examination indicates lumbosacral 
condition by history only.  The report provides that it was 
not considered disabling.  

Evidence dated during the appeal period includes an October 
1998 VA outpatient treatment report indicating that the 
veteran was placed on an insulin pump.  

Private medical records indicate that the veteran complained 
of low back pain in October 2000.  A complaint of low back 
pain was recorded on October 2000 radiographic examination 
report; the X-ray examination was normal lumbosacral spine.  
Records dated in 2000 and 2001 indicate that the veteran was 
treated with insulin with a sliding scale and pump.  In May 
2001, the veteran was noted to be functioning well, working 
out, and on an insulin pump.  The report describes his 
diabetes as well-controlled.  An October 2001 X-ray 
examination of the lumbosacral spine was normal.  

The report of an October 2001 VA examination indicates that 
the examiner had no medical records for review.  The 
examiner reviewed the veteran's complaints and history.  
Examination of the veteran's lumbar spine revealed no muscle 
tenderness, spasm or weakness.  Range of motion was within 
normal limits, gait and muscle strength were normal, and 
deep tendon reflexes were 2+.  

The examiner diagnosed the veteran with diabetes mellitus.  
He was noted to be quite asymptomatic insofar as his heart 
was concerned.  He had no symptoms suggesting a need for an 
exercise treadmill test and no symptoms suggesting vascular 
disease associated with diabetes.  There was no neurologic 
involvement.  A urine test would be needed to asses the 
effect of the veteran's diabetes mellitus on his kidneys, 
and an examination by an ophthalmologist to assess its 
effects on his eyes.  

The examiner also diagnosed the veteran with diabetic 
neuropathy of both feet.  The veteran had decreased 
sensation to light touch and pinprick over the plantar 
surface of the feet bilaterally.  The examiner noted that 
there was no pathology to render a diagnosis of the 
veteran's lumbar back.  The veteran described flare-ups 
about four times a year but was asymptomatic on current 
examination.  

The examiner stated that the veteran had no limitations on 
daily activities and physical activities other than the 
environmental limitation to avoid environments that would 
put him at risk of sustaining an injury to his feet 
secondary to evidence of his diabetic neuropathy.  The 
veteran did have evidence of a peripheral nerve disability 
secondary to diabetes.  

Legal Analysis

Entitlement to increased evaluations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-
connected disability adversely affects his or her ability to 
function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Regarding the claims for increased evaluations, the Board 
notes that when the veteran initiated his appeal of these 
issues, he was appealing the original assignments of 
disability evaluation following awards of service 
connection.  Thus, the severity of these disabilities are to 
be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119(1999).

Turning to the veteran's diabetes mellitus, a 40 percent 
disability rating is for assignment when diabetes requires 
insulin, restricted diet, and regulation of activities.  
Diabetes that requires insulin and a restricted diet or oral 
hypoglycemic agents and restricted diet warrants a 20 
percent evaluation.  When managed by a restricted diet only, 
a 10 percent evaluation is warranted.  Compensable 
complications of diabetes are separately evaluated unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  
Diagnostic Code 7913.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for the assignment of an original rating in 
excess of 20 percent for diabetes mellitus.  The veteran's 
treatment records and VA examination report show that, while 
his diabetes requires insulin, it is well controlled without 
restricted diet or regulation of activities.  In fact, the 
veteran's records are negative for any clinical evidence 
that health care providers have recommended a restriction of 
diet or activities.  The October 2001 notation that he 
should avoid activities that could result in injuries of the 
feet relates to his diabetic neuropathy, which is rated 
separately as mild incomplete paralysis of the 
musculocutaneous nerve of each foot.  (The question of 
whether an extra-schedular rating for the veteran's service-
connected bilateral foot disability is the subject of a 
remand below.)  While the most recent VA examination report 
suggested that additional testing be conducted, results of 
such testing would not be relevant to the rating criteria at 
issue.

The Board recognizes the assertions by the veteran that his 
diabetes mellitus does in fact result in limitation of 
activities.  While he is competent to testify as to 
observable symptoms, Falzone v. Brown, 8 Vet. App. 398, 405 
(1995), as a layperson he is not competent to provide an 
opinion requiring medical knowledge, such as whether such 
limitation is due to diabetes.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, his opinion does not 
constitute competent medical evidence as to whether his 
diabetes mellitus satisfies the schedular criteria for an 
evaluation in excess of 20 percent. 

The Board also finds that there is no competent evidence of 
record which indicates that the veteran's service-connected 
diabetes has caused marked interference with employment 
beyond that which is contemplated under the schedular 
criteria, or that there has been any necessary inpatient 
care.  Thus, there is no basis for a referral for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996). 

Turning to the veteran's diabetic neuropathy of the feet, a 
noncompensable evaluation is assigned where there is only 
mild incomplete paralysis of the musculocutaneous nerve 
(superficial peroneal).  Where there is moderate incomplete 
paralysis, a 10 percent evaluation is contemplated.  A 20 
percent evaluation is warranted where there is severe 
incomplete paralysis of the musculocutaneous nerve.  
Diagnostic Code 8522.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for the assignment of a compensable 
schedular rating for diabetic neuropathy of the feet.  The 
competent medical evidence of record does indicate that the 
veteran has some localized loss of sensation.  However, his 
treatment records and VA examination report, are negative 
for any indication that there is any appreciable limitation 
of function of either foot or any other abnormal objective 
findings indicative of more than mild incomplete paralysis 
of either foot.  As to the suggested avoidance of certain 
activity set forth in the most recent VA examination report, 
the Board notes that the question of whether an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted is the subject of a remand below.  
Shipwash, supra; Bagwell, supra.)

The Board recognizes the assertions by the veteran as to the 
severity of his diabetic neuropathy of both feet.  While he 
is competent to testify as to observable symptoms, Falzone, 
supra, as a layperson he is not competent to provide an 
opinion requiring medical knowledge, such as a medical 
diagnosis or statement as to whether his symptoms satisfy 
medical criteria (i.e., whether his foot symptoms are 
consistent with more than mild incomplete paralysis.)  
Espiritu, supra.  Accordingly, his opinion does not 
constitute competent medical evidence as to whether his 
diabetic neuropathy of both feet satisfies the schedular 
criteria for a compensable evaluation. 

As the preponderance of the evidence is against the claims 
for the assignment of an original rating in excess of 20 
percent for diabetes mellitus and the assignment of an 
original compensable schedular rating for bilateral foot 
neuropathy, the benefit of the doubt doctrine is not for 
application with regard to these issues.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Entitlement to service connection

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence shows that the 
veteran does not suffer from a lumbosacral spine condition.  
Private and VA medical records, including radiographic and 
physical examinations, are negative for any objective 
(emphasis added) indications of current lumbosacral 
abnormality or condition.  

The Board recognizes the assertions by the veteran that he 
has a current lumbosacral spine condition.  While he is 
competent to testify as to observable symptoms, Falzone, 
supra, as a layperson he is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis.  
Espiritu, supra.  Accordingly, his opinion does not 
constitute competent medical evidence of whether he has a 
current lumbosacral condition.  

As to the veteran's complaints of low back pain, the Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Moreover, there is no medical evidence or opinion of a nexus 
between the veteran's current low back pain and service.  
While he did have low back complaints during service, the 
clinical evaluation (objective) portion of his separation 
examination was normal, and the post-service medical 
evidence reflects low back pain without a diagnosis of any 
underlying disability and without a causal link to service.

As the preponderance of the evidence is against the claim 
for service connection for a claimed low back disability, 
the benefit of the doubt doctrine is not for application 
with regard to this issue.  Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to the assignment of an original rating in 
excess of 20 percent for  diabetes mellitus is denied.  

Entitlement to the assignment of an original compensable 
schedular rating for diabetic neuropathy of the feet is 
denied.

Entitlement to service connection for a low back disability 
is denied.


                                                       
REMAND

The rating schedule is primarily a guide in the evaluation 
of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the disability.  38 C.F.R. § 4.1.  The Board notes that in 
exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  The 
record must reflect that there is a disability picture that 
is so exceptional or unusual, due to factors such as 
frequent hospitalizations or marked interference with 
employment, that the normal provisions of the rating 
schedule would not adequately compensate the veteran for his 
service-connected disability.

The October 2001 VA examiner who diagnosed the veteran's 
diabetic neuropathy of the feet noted that, in addition to 
the decreased sensation to light touch and pinprick over the 
plantar surface of the feet, the veteran should avoid 
environments that would put him at risk of sustaining an 
injury to his feet.  Under these circumstances, it is the 
Board's judgment that the RO should attempt to obtain 
employment records or any other information relevant to the 
question of whether his diabetic neuropathy of the feet 
results in marked interference with employment.

Accordingly, to ensure that the VA has met its duty to 
assist the veteran in developing the facts pertinent to the 
claim for the assignment of an increased rating for his 
bilateral foot diabetic neuropathy based on extra-schedular 
considerations, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran 
and request information as to whether he 
has lost time from work or lost his job 
due to his service-connected diabetic 
neuropathy if the feet.  The RO should 
inform the veteran of the relevance of 
such records to his claim, and of his 
responsibility to obtain and submit any 
attendance records or other evidence 
demonstrating that he has lost time from 
work due to his service-connected 
bilateral foot disability.

2.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record and determine whether referral 
for consideration on an extra-schedular 
basis is warranted. If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21- 1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

